Title: To George Washington from Baron de Frey, 11 December 1781
From: Frey, Baron de
To: Washington, George


                        
                            Sir
                            Philadelphia decemb. 11th 1781
                        
                        I do myself the Honor to inform your Excellency that the Honorable Congress has been pleased, by their
                            Resolve of the 28th November last, to accept of my Resignation, and as I had the Honor to serve in the army of the United
                            States four year and upward, and conducted myself on all occasions as becometh an Officer of honor, as appears by the
                            Several Certificates from the general officers under Whoes Command I had the Honor to Serve. Therefore my desire is, that
                            your Excellency would be pleased, in consideration of my Services, to recommend me to Congress for the Rank of a Major by
                            Brevet in the Service of the United States, which Rank would do me Honour in my Country, and would be to a great advantage
                            to me in the Service of France. I doubt not that upon your Excellency’s recommandation the Honorable Congress will be
                            pleased to grant me my demand as a gratification for my Services in this Country during four years. Therefore I recommand
                            myself in your Excellency’s Protection, and Have the Honor to be with the profoundest Respect. Your Excellencys most
                            obedient and humble Servant
                        
                            de Frey Captain

                        
                    